Citation Nr: 1537821	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946.  He died in May 2008.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2010, the Appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was remanded in July 2010 and December 2011.  In a May 2014 decision, the Board denied service connection for the cause of the Veteran's death.  The Appellant appealed this denial to the United States Court of Appeals for Veterans Claim (Court).  In June 2015, the Court issued an order granting a Joint Motion for Remand (JMR).  The order served to vacate and remand the claim of entitlement to service connection for the cause of the Veteran's death.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR found that the August 2010 medical opinion obtained in this matter was inadequate because it determined that his service-connected headache, bilateral knee, and great left toe disabilities were not likely to be implicated in causing his fall because the Veteran had no known history of falls due to any of these conditions, but summarily concluded that the Veteran's non-service-connected peripheral neuropathy was the most likely cause of the Veteran's fall without demonstrating that the Veteran had ever fallen due to his peripheral neuropathy, or any other rationale.   Upon remand, a supplemental opinion that contains an adequate rationale should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, to include this remand, the examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities, including bilateral hearing loss, tinnitus, psychogenic headaches, bilateral knee arthritis, perforated right ear drum, and left foot shell fragment wound caused or contributed substantially or materially to his death from blunt force head trauma.  

The clinician should specifically consider whether the Veteran's service-connected bilateral knee arthritis caused the Veteran to develop an unstable gait, which caused him to fall in his garage, which led to his death from complication from blunt force head trauma.  

Any opinion expressed must be supported by a complete rationale.  

2.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


